UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6778



MARIO HOWARD LLOYD,

                                            Plaintiff - Appellant,

          versus


GERALDO MALDONADO, Warden; UNITED STATES OF
AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-02-1604-2-12)


Submitted:   July 15, 2004                 Decided:   July 23, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Howard Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mario Howard Lloyd, a federal prisoner, appeals the

district   court’s   order   accepting   the   recommendation    of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court. See Lloyd v. Maldonado, No. CA-02-1604-2-12 (D.S.C. Apr. 8,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED




                                 - 2 -